Per Curiam.

The appellee, who was the plaintiff, brought an action against Henry Ross, John Ross and Pierson Ross, who were the defendants. The object of the suit was to subject certain real and personal property to the payment of a judgment in favor of the plaintiff and against Henry Boss, who, it is alleged, conveyed said property to John and Pierson Ross, with intent to defraud his creditors. The Court tried *305the issues and found for the plaintiff. .New trial refused and judgment.
R. P. Davidson, for the appellant.
The decision of the case depends upon the evidence which is all upon the record. And having examined it carefully, we are of opinion that its weight sustains the finding of the Court.
The judgment is affirmed, with costs.